Citation Nr: 0209028	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  98-01 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an initial rating greater than 70 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:  Disabled American Veterans 



INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969. This matter comes on appeal from a decision by 
the Los Angeles VA Regional Office. This case was previously 
before the Board in May 2000, at which time it was remanded 
for development.



FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim, and all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  Manifestations of PTSD are not shown to include gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.



CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
and private examination reports as well as outpatient 
treatment records.  Significantly, no additional pertinent 
evidence has been identified by the veteran as relevant to 
the issues on appeal.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations pertaining to 
the issue on appeal.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought. The Board therefore finds that the 
notice requirements of the new law have been met.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim. Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet.App. 553 (1996); Bernard v. Brown,  4 Vet.App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under the rating criteria found in 38 C.F.R. § 4.130, 
Diagnostic Code 9411, a 70 percent evaluation is warranted 
for PTSD with occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

The Board notes that when there is a question as to which of 
two evaluations should be applied to a disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.


Analysis

In April 2001, the veteran was accorded a psychiatric 
evaluation by a fee-basis psychiatrist, Giovanna Pegolo, M.D. 
Dr. Pegolo specifically listed the veteran's psychiatric 
records since 1997 which had been reviewed. Dr. Pegolo's 
findings included impairment of though processes; no 
delusions or hallucinations; no inappropriate behavior; 
occasional suicidal thoughts; the ability to maintain minimal 
personal hygiene and other basic activities of normal living; 
orientation to person, place, and time; poor immediate and 
remote memory; no obsessive or ritualistic behaviors; no 
panic attacks; depressed mood; no anxiety; impaired impulse 
control; irritability; poor sleep with nightmares; social 
isolation; poor concentration; and flashbacks. The veteran 
was participating in individual and group therapy and taking 
psychiatric medication. The examiner commented that the 
veteran was not able to tolerate the stress of an 8-hour 
workday and day-to-day work activities. 

In reviewing the record, the Board finds that Dr. Pegolo's 
extensive examination report fairly summarizes the state of 
the veteran mental condition. What this report does not 
establish is that his symptomatology includes manifestations, 
such as persistent delusions or hallucinations; grossly 
inappropriate behavior or persistent danger of hurting self 
or others, commensurate with a 100 percent schedular 
evaluation. 

The examiner in April 2001 assigned the veteran a Global 
Assessment of Functioning (GAF) score of 40. The GAF is a 
scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)). A score 
of 40 reflects major impairment in work, and social and 
family relations and mood as well. The Board observes that 
the severity of the veteran's condition, as indicated by the 
GAF score of 40, is reflected by the current assigned 
schedular evaluation of 70 percent. As discussed above, 
however, the criteria for a 100 percent schedular evaluation 
of 100 are not met or approximated. The evidence is not so 
evenly balanced that there is doubt as to any material issue. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.16, 
4.130, Code 9411.

In reaching this decision, the Board does not intend to 
minimize that severity and chronic nature of the disability 
at issue. Again, the present 70 percent rating reflects the 
current degree of impairment due to the service-connected 
psychiatric condition. It is also important to note that a 
total rating based on individual unemployability, taking into 
account service-connected residuals of a fracture of the left 
mandible, has been in effect since February 1997, when the 
veteran's claim was received. 


ORDER

A 100 percent schedular rating for PTSD is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

